Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No  IDSes have been filed.

Drawings
The drawings filed 4/27/2020 are accepted.
Specification
The specification filed 3/23/2020 is accepted.



EXAMINER'S AMENDMENT

An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner' s amendment was given in an interview with Patrick J. Palascak on 3-18-2021

The application has been amended as follows: 


delivering an unique instance of network access to each of a plurality of tenants comprising:
at least one processor wherein each of the at least one processors is coupled to at least one memory;
a plurality of network access configurations,
each of the plurality of network access configurations:
is uniquely associated with one of a plurality of multi-tenant structures, 
wherein each of the multi-tenant structures comprises:
a corresponding network architecture, and
a plurality of tenant spaces, 
wherein each tenant space is uniquely associated with a tenant, and
			comprises:
				a first representation of a network access control system
				a circuit identifier that uniquely identifies the representation of the 
network access control system,
				a second representation of a multi-tenant structure of the plurality of 
multi-tenant structures,
a third representation of a network architecture corresponding to 
the representation of the multi-tenant structure,
a plurality of tenant space representations corresponding to 
the representation of the multi-tenant structure,
a plurality of tenant space network device representations,
wherein each of the plurality of tenant space network device representations corresponds to a tenant space network device located in a corresponding one of the plurality of tenant spaces and includes: 
a corresponding mac address, 
an associated representation of a tenant, and
a plurality of network access parameters that regulate a particular level of access to the corresponding network architecture corresponding to the second representation; and
				a plurality of unique associations wherein each 	
of the plurality of unique associations includes one of the plurality of tenant space network devices representations and one of the tenant space representations	;	
		
	the plurality of multi-tenant structures,
		wherein each of the plurality of multi-tenant structures includes:
			a corresponding network access control system, 
the corresponding network architecture, and
			a corresponding one of the plurality of network access configurations, 
wherein the corresponding network access control system has access to only the corresponding one of the plurality of network access configurations
	

a plurality of agreements wherein each of the plurality of agreements includes:
a corresponding one of the plurality of tenant space representations,
a corresponding third representation of a network architecture; 
a corresponding representation of a tenant, and 
a plurality of corresponding network access parameters that regulate a corresponding  particular level of access to the corresponding third representation of the network architecture ; and 

a central network aggregation control system in communications with:
each of the plurality of agreements, 
each of the plurality of network access configurations, and
each of the plurality of network access control system via a corresponding circuit that corresponds to a corresponding circuit identifier in the corresponding one of the plurality of network access configurations;

wherein for each of the plurality of agreements,
the central network aggregation control system propagates, 
in a corresponding message to the corresponding network access control system via the corresponding circuit, 
the corresponding plurality of network access parameters and
a corresponding tenant space network device representation;
 	
wherein in response to the corresponding  propagated message, the corresponding network access control system 
acquires from the corresponding network access configuration, the 
corresponding mac address corresponding to the tenant space network device representation,
acquires from the corresponding network access configuration, the corresponding  third representation of a network architecture, 
applies, using the corresponding mac address and the third representation, the corresponding plurality of network access parameters, and therefore
realizes the corresponding  particular level of access for the corresponding tenant space network device according to the corresponding agreement of  the plurality of agreements




2. The network access control system of claim 1, wherein the network access control system is further configured to: determine the each network access configuration from the plurality of network access configurations for the multi-tenant structure based on a network access circuit identified by the circuit identifier that is positioned at the multi-tenant structure and provides access to the network architecture via the network access configuration associated with the network access circuit for each of the tenant spaces included in the multi-tenant structure.

3. The network access control system of claim 2, wherein the each multi-tenant structure in the plurality of multi-tenant structures includes the corresponding network access control system from the plurality of network access control systems that is positioned at a location of each corresponding multi- tenant structure.

4. The network access control system of claim 3, wherein the each multi-tenant structure in the plurality of multi-tenant structures is positioned at a different geographic location from each other multi-tenant structure thereby having each corresponding network access control system positioned at a different geographic location of each other network access control system.

5. The network access control system of claim 4, wherein one of the at least one [[the]] processor is further configured to: identify each network access configuration from the plurality of network access configurations for each multi-tenant structure that each network access control system is associated, wherein each network access configuration is positioned at a different geographic location from each other network access configuration based on each geographic location of each corresponding multi-tenant structure.  

6. The network access control system of claim 5, wherein one of the at least one [[the]] processor is further configured to grant each corresponding tenant space network device access to the corresponding network architecture based on the geographic location of each tenant space network device that corresponds to the geographic location of each corresponding network access configuration.
corresponding plurality of network access parameters aggregated to the each corresponding tenant space network device as provided by a central network aggregation control system.

9. The network access control system of claim 8, wherein the network access control system is further configured to propagate network data between each tenant space network device associated with each corresponding tenant space included in the multi-tenant structure and the network architecture via the network access configuration associated with the multi-tenant structure based on the corresponding plurality of network access parameters aggregated to the each corresponding tenant space network device.

Claims 11-20 (Cancelled)

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner' s statement of reasons for allowance: 
Rzezak et al (US 2018/0287874) discloses self-provisioning of a cable modem.  For example, in [0051] 
Rzezak discloses DORA protocol wherein the cable modem sends its MAC address to the CMTS

Cook (US 2010/0062766  ) discloses a self-install method.  For example, in Fig 3 messages 64 and 66 
shown that the  cable modem sends its MAC address to the activation server
	Woundy (US 6023464) discloses auto-provisioning of user equipment.  For example, in C2 45-61 
Woundy discloses a pre-provisioning inventory system that stores a 
relationship between the modem serial number and the modem MAC address and further associated with the appropriate billing system
	Carter et al (US 2016/0359693) discloses in [0042] that an ONU submits a MAC address and in response 
receives a configuration file.


The prior art of record does not explicitly disclose in light of the other features recited in the independent claims, 
wherein for each of the plurality of agreements, the central network aggregation control system propagates, in a corresponding message to the corresponding network access control system via the corresponding circuit, the corresponding plurality of network access parameters and a corresponding tenant space network device representation;
wherein in response to the corresponding  propagated message, the corresponding network access control system acquires from the corresponding network access configuration, the corresponding mac address corresponding to the tenant space network device representation, acquires from the corresponding network access configuration, the corresponding  third representation of a network architecture, applies, using the corresponding mac address and the third representation, the corresponding plurality of network access parameters, and therefore realizes the corresponding  particular level of access for the corresponding tenant space network device according to the corresponding agreement of  the plurality of agreements

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A MCCOY/Examiner, Art Unit 2431